J-A12020-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 GREENBRIAR VILLAGE                      :   IN THE SUPERIOR COURT OF
 HOMEOWNERS ASSOCIATION, INC.            :        PENNSYLVANIA
                                         :
                   Appellant             :
                                         :
                                         :
              v.                         :
                                         :
                                         :   No. 3303 EDA 2017
 EQUITY LIFESTYLES, INC., MHC            :
 GREENBRIAR VILLAGE LIMITED              :
 PARTNERSHIP AND GREENBRIAR              :
 VILLAGE, INC.                           :

            Appeal from the Order Entered September 26, 2017
           In the Court of Common Pleas of Northampton County
                   Civil Division at No(s): CV-2015-5336


BEFORE: BOWES, J., OTT, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY OTT:                            FILED SEPTEMBER 06, 2018

      Greenbriar Village Homeowners Association, Inc. (“Homeowners”),

appeals from the order entered on September 26, 2017, in the Court of

Common Pleas of Northampton County Civil Division, denying Homeowners’

motion for partial summary judgment and granting the motion for summary

judgment of Equity Lifestyles, Inc. (“ELS”) and MHC Greenbriar Village Limited

Partnership (“MHC”). We quash this appeal.

      On June 16, 2015, Homeowners filed a complaint against ELS, MHC, and

Greenbriar Village, Inc. Only one order for service by the Northampton County

Sheriff’s Department appears in the certified record, requesting service upon

MHC alone. The return of service states that the complaint was served upon

Yvonne Woodring on June 18, 2015, on behalf of MHC only.          There is no
J-A12020-18



indication that ELS or Greenbriar Village, Inc., were served with original

process.

      According to ELS and MHC’s preliminary objections to the complaint:

      The property known as Greenbriar Village is owned by defendant
      MHC Greenbriar Village Limited Partnership, which is an indirect
      subsidiary of Defendant Equity LifeStyle Properties, Inc., which is
      a holding company. The entity labeled in the complaint as
      “Greenbriar Village Inc.” is not affiliated with any of the foregoing
      entities or with Greenbriar Village, and appears to have been
      named in error or misnamed.

Prelim. Objs. of ELS & MHC, 7/8/2015, at 2 n.1.

      On July 30, 2015, Homeowners filed an amended complaint, still listing

Greenbriar Village, Inc., as a defendant in the caption. Under the heading of

“Parties,” Paragraph 17 of the amended complaint stated:            “Defendant,

GREENBRIAR VILLAGE, INC. (‘Greenbriar Village, Inc.’) is, upon information

and belief, a Pennsylvania corporation owned and operated by ELS and MHC

Greenbriar Village.” Am. Compl., 7/30/2015, at 5 ¶ 17.

      In their answer to the amended complaint, ELS and MHC also listed

Greenbriar Village, Inc., in the caption. In response to Paragraph 17 of the

amended complaint, the answer stated:           “Denied.    The averments of

Paragraph 17 are specifically denied and strict proof thereof is demanded at

trial.” Answer of Defs. to Pl.’s First Am. Compl. with New Matter, 3/8/2016,

at 6 ¶ 17.

      On April 17, 2017, Homeowners moved for partial summary judgment.

On May 26, 2017, ELS and MHC filed their own motion for summary judgment.

Although labelled as “Defendants’ Motion for Summary Judgment,” only ELS

                                      -2-
J-A12020-18



and MHC are named therein as the moving parties:          “AND NOW, come

Defendants, Equity LifeStyle Properties, Inc. and MHC Greenbriar Village

Limited Partnership, and move this Court to enter summary judgment in their

favor and against Plaintiff on each count of Plaintiff’s Amended Complaint.”

Defs.’ Mot. for Summ. J., 5/26/2017, at 1. Greenbriar Village, Inc., was still

listed in the caption but was not included among the moving parties.

       On September 26, 2017, the trial court entered the following order:

       AND NOW, this 26th day of September, 2017, upon consideration
       of Plaintiff Greenbriar Village Homeowners Association, Inc.’s
       “Motion for Partial Summary Judgment,” and Defendants’ Equity
       Lifestyles, Inc.’s and Greenbriar Village Limited Partnership’s
       “Motion for Summary Judgment,” the response thereto of both
       parties, and the briefs presented thereon, it is hereby ORDERED
       and DECREED that Defendants’ motion is GRANTED and
       Plaintiff’s motion is DENIED AS MOOT.

Order, 9/26/2017. The order did not name Greenbriar Village, Inc. See id.

The certified record also does not contain an order, praecipe, or stipulation

dismissing Greenbriar Village, Inc., from this action. On September 28, 2017,

Homeowners filed a notice of appeal.1
____________________________________________


1  On October 3, 2017, the trial court ordered Homeowners to file a concise
statement of matters complained of on appeal pursuant to Pa.R.A.P. 1925(b),
and Homeowners complied on October 24, 2017. The next day, the trial court
stated that the opinion that had accompanied its order of September 26,
2017, would serve as its opinion pursuant to Pa.R.A.P. 1925(a).

On October 27, 2017, this Court entered a rule to show cause as to why this
appeal should not be transferred to the Commonwealth Court, because one of
the parties, Homeowners, is a not-for-profit. On November 9, 2017,
Homeowners filed a response to the rule. On November 16, 2017, this Court
entered an order discharging the rule but “advis[ing] that the issue may be
revisited by the panel to be assigned to this case[.]” Order, 11/16/2017.


                                           -3-
J-A12020-18



       Preliminarily, we must determine whether the September 26, 2017,

order is appealable.

       The appealability of an order directly implicates the jurisdiction of
       the court asked to review the order. This Court has the power to
       inquire at any time, sua sponte, whether an order is appealable.
       Pennsylvania law makes clear:

          An appeal may be taken from: (1) a final order or an order
          certified as a final order (Pa.R.A.P. 341); (2) an
          interlocutory order as of right (Pa.R.A.P. 311); (3) an
          interlocutory order by permission (Pa.R.A.P. 312, 1311, 42
          Pa.C.S.A. § 702(b)); or (4) a collateral order (Pa.R.A.P.
          313).

Bloome v. Alan, 154 A.3d 1271, 1273 (Pa. Super. 2017) (internal brackets,

quotation marks, and some citations omitted), appeal denied sub nom.

Bloome v. Silver St. Dev. Corp., 170 A.3d 1005 (Pa. 2017), reconsideration

denied (Sept. 26, 2017). The order on appeal does not meet the requirements

for an interlocutory order by permission or a collateral order nor does it fit into

any of the categories that permit an interlocutory appeal as of right.         See

Pa.R.A.P. 311-313.       Accordingly, we must determine if the order is a final

order pursuant to Pa.R.A.P. 341.2


____________________________________________


2      (a) General Rule.--Except as prescribed in paragraphs (d) and
       (e) of this rule, an appeal may be taken as of right from any final
       order of a government unit or trial court.

       (b) Definition of Final Order.--A final order is any order that:

          (1) disposes of all claims and of all parties; or

          (2) RESCINDED



                                           -4-
J-A12020-18



       “The rules relating to service of process must be strictly followed, and

jurisdiction of the court over the person of the defendant is dependent upon

proper service having been made.”              Sharp v. Valley Forge Med. Ctr. &

Heart Hosp., Inc., 221 A.2d 185, 187 (Pa. 1966). For example, in Bloome,
154 A.3d at 1274, the plaintiff failed to serve original process upon two

defendants named in her writ of summons and two of the six defendants

named in her amended complaint. Several defendants who were served with

process filed preliminary objections, and the trial court sustained the

preliminary objections and dismissed the amended complaint. On appeal, this

Court determined the order was not a final order as defined in Pa.R.A.P. 341,

because there was no indication in the record that the appellant-plaintiff had

served two other named defendants.                Those defendants had not filed

preliminary objections or been dismissed from the matter, nor had appellant-

plaintiff dismissed the case against them.

       The exceptions to the rule that a trial court lacks jurisdiction over any

defendant who was not served with original process are circumstances where

a party has consented to personal jurisdiction or has waived any objections to

improper service by taking action on the merits of this case.         See, e.g.,

____________________________________________


          (3) is entered as a final order pursuant to paragraph (c) of
          this rule.

Pa.R.A.P. 341(a)-(b). Under Rule 341(b)(3) and (c), an otherwise non-final
order becomes final and appealable when a trial court certifies that an
immediate appeal will facilitate the entire case. The trial court did not make
such a determination in the current action so as to permit an appeal.

                                           -5-
J-A12020-18



Frontier Leasing Corp. v. Shah, 931 A.2d 676, 680 (Pa. Super. 2007)

(“[p]ersonal jurisdiction can be established by consent”); McCullough v.

Clark, 784 A.2d 156, 157 (Pa. Super. 2001) (“party may expressly or

impliedly consent to a court’s personal jurisdiction”); Ball v. Barber, 621 A.2d
156, 158 (Pa. Super. 1993) (“Once a party takes action on the merits of a

case, he waives his right to object to defective service of process.”).

      Here, the certified record indicates that only one party, MHC, was served

with original process. ELS has waived any objections to improper service by

taking action on the merits of this case. Greenbriar Village, Inc., however,

was not served with the complaint and has not taken any action on the merits

of this case. Furthermore, Greenbriar Village, Inc., was never dismissed from

this action and was continuously named as a party thereto.         See Compl.,

6/16/2015; Prelim. Objs. of ELS & MHC, 7/8/2015, at 2 n.1; Am. Compl.,

7/30/2015, at 5 ¶ 17; Answer of Defs. to Pl.’s First Am. Compl. with New

Matter, 3/8/2016, at 6 ¶ 17.      Greenbriar Village, Inc., did not move for

summary judgment, and the order granting summary judgment in favor of

ELS and MHC did not address Greenbriar Village, Inc.       See Defs.’ Mot. for

Summ. J., 5/26/2017, at 1; Order, 9/26/2017.         Accordingly, even though

Greenbriar Village, Inc., remained a party throughout this action, the order

dated September 26, 2017, did not dispose of Greenbriar Village, Inc., and,

consequently did not dispose of all parties.

      The Note to Rule 341 specifically explains:




                                     -6-
J-A12020-18


     The following is a partial list of orders previously interpreted by
     the courts as appealable as final orders under Pa.R.A.P. 341 that
     are no longer appealable as of right unless the trial court or
     government unit makes an express determination that an
     immediate appeal would facilitate resolution of the entire case and
     expressly enters a final order pursuant to Pa.R.A.P. 341(c): . . .

        (4) an order dismissing an action as to less than all plaintiffs
        or as to less than all defendants but leaving pending the
        action as to other plaintiffs and other defendants;

Pa.R.A.P. 341, Note. Here, the order entered September 26, 2017, granted

summary judgment as to two defendants, ELS and MHC, but left the action

pending as to the remaining defendant, Greenbriar Village, Inc. Hence, the

order of September 26, 2017, was not a final order and, also for this reason,

not an appealable order. Pa.R.A.P. 341. We must thereby quash this appeal.

     Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/6/18




                                     -7-